DETAILED ACTION
Claims 1-18 are pending in the Instant Application. 
Claims 1-18 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-4, 6-10, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMACHANDRAN et al. (“Ramachandran”), United States Patent Application Publication No. 2019/0347029 in view of Vig et al. (“Vig”), United States Patent No. 10,853,182.

As per claim 1, Ramachandran discloses a method for establishing a system for continuous data protection, the method including operations comprising, at least: 
instantiating or identifying a driver to capture continuous I/Os exchanged between a server and a virtual machine (VM) having a virtual disk ([0037] wherein a driver captures I/O exchanges between a VM and server), cache the I/Os ([0036] where each buffer is a cache), and send I/O data as stream logs to one or more clusters ([Fig. 1] wherein L0, L1 and L2 data is show being sent to the restoration agent on a node in a cluster); 
instantiating or identifying a log receiver service (LRS) ([0112] wherein instances are described and a restoration agent instance is created for a request to restore), the LRS running on nodes to receive the stream logs and write the stream logs to a disk, wherein the steam logs are captured after a base snapshot in a series of snapshots of the virtual disk is taken, the base snapshot to serve as a base of subsequent logs, the stream logs captured sequentially one after another, a later stream log depending on a former stream log in a continuous log chain ([0100] wherein a base snapshot (full backups) and later stream log data (incremental backups) receive the log data), but does not teach affirming a validity of a log stream in the continuous log chain based on is an existence of a base snapshot in the series of snapshots, the VM being recoverable from a specific continuous point-in-time version corresponding to a log in the log stream. However, Vig teaches affirming a validity of a log stream in the continuous log chain based on is an existence of a base snapshot in the series of snapshots, the VM being recoverable from a specific continuous point-in-time version corresponding to a log in the log stream ([Col 30, lines 59-67]-[Col 31, lines 1-9] wherein the log stream is validated based on the existence of a base snapshot, by generating the sequence of snapshots, wherein each snapshot includes the set of change records in that snapshot to provide continuous data protection i.e. continuous point in time versions). 


As per claim 2, note the rejection of claim 1 where Ramachandran and Vig are combined. The combination teaches the method of claim 1.  Ramachandran further discloses wherein the validity of the log stream is affirmed solely on the basis of the existence of a base snapshot in the series of snapshots ([0100] wherein the system can be backed up to just a point in time where a base (full) snapshot is needed and would only then be valid with that snapshot).  

As per claim 3, note the rejection of claim 1 where Ramachandran and Vig are combined. The combination teaches the method of claim 1.  Ramachandran further discloses wherein the operations further comprise taking a new snapshot in the series of snapshots and designating the new snapshot as the base snapshot ([0047] wherein a new snapshot is made by a set of incremental changes i.e. series of snapshots, wherein the snapshot is a base snapshot as it reflects the data up to a time).  

As per claim 4, note the rejection of claim 1 where Ramachandran and Vig are combined. The combination teaches the method of claim 3.  Ramachandran further ([0088] wherein an old log stream is deleted based on a designation that a new full (base) snapshot is made for a point in time).  

As per claim 6, note the rejection of claim 1 where Ramachandran and Vig are combined. The combination teaches the method of claim 1.  Ramachandran further discloses wherein the operations further comprise configuring the driver to enable an I/O touch point in the captured continuous I/Os ([Fig. 6] wherein a driver is enabled to customize the time periods for the continues I/Os.)

As per claim 7, Ramachandran discloses a system for continuous data protection, the system comprising: at least one processor for executing machine-readable instructions ([0114]); and a memory storing instructions configured to cause the at least one processor to perform operations ([0114]) comprising, at least the method of claim 1. Since the system performs substantially the same method as claim 1, the claim is rejected for the same rationale and reasoning as claim 1.  

As per claim 8, claim 8 is a system that performs substantially the same method as claim 2 and is rejected for the same rationale and reasoning. 

As per claim 9, claim 9 is a system that performs substantially the same method as claim 3 and is rejected for the same rationale and reasoning. 

As per claim 10, claim 10 is a system that performs substantially the same method as claim 4 and is rejected for the same rationale and reasoning. 

As per claim 12, claim 12 is a system that performs substantially the same method as claim 6 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is a product that performs substantially the same method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is a product that performs substantially the same method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is a product that performs substantially the same method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is a product that performs substantially the same method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is a product that performs substantially the same method of claim 6 and is rejected for the same rationale and reasoning. 

Claims 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran in view of Vig in further view of MADHAVARAPU et al. (“Madhavarapu”), United States Patent Application Publication No. 201260110408.

As per claim 5, note the rejection of claim 1 where Ramachandran and Vig are combined. The combination teaches the method of claim 4, but does not disclose wherein the operations further comprise assigning a garbage collection (GC) operation to the old or expired log stream based on an SLA policy.  However, Madhavarapu teaches wherein the operations further comprise assigning a garbage collection (GC) operation to the old or expired log stream based on an SLA policy ([0113] wherein garbage collection occurs to old log streams based on a SLA policy). 
Both Ramachandran and Madhavarapu describe storing log data. One could apply the garbage collection in Madhavarapu with the snapshot recovery system in Ramachandran to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of recovering using snapshots in Ramachandran and Vig with the garbage collection of log data in Madhavarapu in order to recapture memory that is no longer needed. 

As per claim 11, claim 11 is a system that performs substantially the same method as claim 5 and is rejected for the same rationale and reasoning. 

. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.